DETAILED ACTION
This office action is a response to the amendment and arguments filed on December 30, 2021.
Claims 1, 2, 5-7, 10, 11, 13-15, 18-20, 23, 24 and 26-36 are pending.
Claims 1, 2, 5-7, 10, 11, 14, 15, 18-20, 23, 24 and 27-36 are rejected.
Claim 13 and 26 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10, filed December 30, 2021, with respect to the rejection of Claim 13 and 26 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of Claim 13 and 26 under 35 U.S.C. §112(b) has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1, 2, 5-7, 10, 11, 13-15, 18-20, 23, 24 and 26-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below according to the amended claims (See Office Action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 10, 11, 14, 18, 19, 23, 24 and 27-36 are rejected under 35 U.S.C. 103 as being unpatentable over Freda et al. WIPO Publication WO 2020/033226, hereinafter Freda, in view of Zhang et al. U.S. Patent Application Publication 2019/0387377, hereinafter Zhang

Regarding Claim 1, Freda discloses a method (Abstract; Figure 1 and 2) comprising: 

transmitting, by the first UE to the second UE, at least one sidelink data transmission using the at least one time-frequency resource indicated by the first reservation signal (Figure 1, 2 and 5; Claim 1; Paragraph [0117, 0147-0148, 0155] a transmission of broadcast data, for example, on a physical sidelink shared channel (PSSCFI); sidelink transmission BWPs or sidelink carriers or a combination of such, based on computed data rate requirements or a similar measurement.; Transmission of the periodic data by the WTRU according to any of the size, the period, or the pattern of a resource reservation),
wherein the first reservation signal is transmitted before the at least one sidelink data transmission (Paragraph [0098-0104, 0123 and 0160] a WTRU performing resource reservation consider resources reserved by another WTRU when it receives any of multiple or indefinite 
Freda briefly disclose transmitting of a reservation signal between a plurality of UEs in which collisions are avoided but fails to explicitly disclose wherein a third UE selects the at least one time-frequency resource for second at least one sidelink data transmission from the third UE to another UE prior to receiving the first reservation signal, wherein the third UE determines a collision between the at least one time-frequency resource of the first reservation signal and the at least one time-frequency resource selected for the second at least one sidelink data transmission from the third UE to the another UE, wherein the third UE re-selects another at least one time-frequency resource for the second at least one sidelink data transmission from the third UE to the another UE, and wherein the third UE transmits the second at least one sidelink data transmission using the another at least one time-frequency resource.
However, Zhang more specifically teaches wherein a third UE selects the at least one time-frequency resource for second at least one sidelink data transmission from the third UE to another UE prior to receiving the first reservation signal (Paragraph [0017-0086 ] A user equipment selects its first set of resources based on all the resources available from a sidelink grant; The UE performs channel detection and receives PSCCH transmitted by other UEs 
wherein the third UE determines a collision between the at least one time-frequency resource of the first reservation signal and the at least one time-frequency resource selected for the second at least one sidelink data transmission from the third UE to the another UE (Paragraph [0156-0165 and 0270-0284] A UE detects physical sidelink control channel (PSCCH) in a format of Sidelink Control Information (SCI) x transmitted by other UEs. For example, the UEs are UEs using Mode 4. The UE detects the PSCCH transmitted by other UEs to obtain at least one of the following information: a transmission mode used by the UE which transmits the PSCCH, a priority of PSSCH scheduled by the PSCCH, frequency domain resource position of PSSCH scheduled by the PSCCH, a resource reservation period indicated by the PSCCH and the like; that; The UE determines resources which do not overlap with the single-subframe resources reserved by the detected PSCCH), 
wherein the third UE re-selects another at least one time-frequency resource for the second at least one sidelink data transmission from the third UE to the another UE, and wherein the third UE transmits the second at least one sidelink data transmission using the another at least 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Freda with the teachings of Zhang. Zhang provides a new resource allocation method is provided so as to effectively improve data transmission reliability under the premise of ensuring the data transmission delay. The base station scheduling data transmission of the UE in Mode 3 on relatively idle resources is facilitated, thus the impact on users in Mode is reduced. The data transmission delay is ensured and the half-duplex impact between different UEs is decreased, so as to improve data successful receiving rate. The method is able to increase the probability that the UE selects the frequency resources of the same sub-frame during resource selection or reselection on multiple carriers, so as to solve the half-duplex restriction and IBE interference in the multi-carrier side-link communication environment, and thus the performance of the V2X system is improved (Zhang Abstract; Paragraph [0002-0014 and 0242]).

Regarding Claim 5, Freda in view of Zhang disclose the method of Claim 1. Freda in view of Nokia further disclose wherein the at least one time-frequency resource is a pattern, and the first reservation signal further indicates a periodicity of the pattern (Freda Paragraph [0095-0098] SCI may be used for reservation of any of multiple or indefinite resources. According to 

Regarding Claim 6, Freda discloses a method (Abstract; Figure 1 and 2) comprising: 
receiving, by a first user equipment (UE) from a second UE, a reservation signal to indicate at least one time-frequency resource for receiving sidelink data (Paragraph [0088-0091 and 0098-0104] The WTRU consider resources reserved by another WTRU when it receives any of multiple or indefinite reservation SCI. The performing resource reservation considering resources reserved by another WTRU. a WTRU may transmit a reservation signal using broadcast mechanisms (e.g., unicast and/or multicast). According to embodiments, a WTRU may use a dedicated PHY channel associated with broadcast transmissions. an SCI for reservation of any of multiple or indefinite resources may contain any of the following information: (1 ) any of: a bearer ID, a logical channel ID, a QoS flow ID, or similar; (2) any of: time, frequency, or beam resources to be reserved; (3) a periodicity of resources; (4) a granularity of resources (e.g. slot-based or symbol-based); (5) an index (e.g., an indicator, an identifier, etc.) referring to (e.g., identifying) a pattern of resources (e.g., a predefined and/or configured pattern); 
receiving, by the first UE from the second UE, at least one sidelink data transmission using the at least one time-frequency resource indicated by the reservation signal (Figure 1, 2 and 
the reservation signal having been transmitted before the at least one sidelink data transmission (Paragraph [0098-0104, 0123 and 0160] a WTRU performing resource reservation consider resources reserved by another WTRU when it receives any of multiple or indefinite reservation SCI; A WTRU may determine that a change indication requires reservation of additional resources, and may trigger a sensing procedure for the additional resources; The WTRU consider resources reserved by another WTRU when it receives any of multiple or indefinite reservation SCI. The performing resource reservation considering resources reserved by another WTRU. a WTRU may transmit a reservation signal using broadcast mechanisms (e.g., unicast and/or multicast). According to embodiments, a WTRU may use a dedicated PHY channel associated with broadcast transmissions. According to embodiments, a WTRU may not use unicast and/or multicast aspects (e.g., mechanisms)).
Freda briefly disclose transmitting of a reservation signal between a plurality of UEs in which collisions are avoided but fails to explicitly disclose wherein a third UE selects the at least one time-frequency resource for second at least one sidelink data transmission from the third UE to another UE prior to receiving the reservation signal, wherein the third UE determines a collision between the at least one time-frequency resource of the reservation signal and the at least one time-frequency resource selected for the second at least one sidelink data transmission from the third UE to the another UE, wherein the third UE re-selects another at least one time-
However, Zhang more teaches wherein a third UE selects the at least one time-frequency resource for second at least one sidelink data transmission from the third UE to another UE prior to receiving the reservation signal (Paragraph [0017-0086 ] A user equipment selects its first set of resources based on all the resources available from a sidelink grant; The UE performs channel detection and receives PSCCH transmitted by other UEs including their reservations and slots available within the sidelink grant, the UE sorts remaining single-slot resources available for transmission; The UE selects one PSCCH transmission resource according to the channel detection result and transmits utilizing the available resources that do not collide with a first reservations signal; That is a user equipment in a system with multiple UEs selects its initial resources, performs channel detection and receives PSCCHs and reservations from other UEs in the system and re-selects its transmission resources according to the channel detection to avoid collision between the at least one time-frequency resource of the first reservation signal and the at least one time-frequency resource selected for the second at least one sidelink data transmission),  
wherein the third UE determines a collision between the at least one time-frequency resource of the reservation signal and the at least one time-frequency resource selected for the second at least one sidelink data transmission from the third UE to the another UE (Paragraph [0156-0165 and 0270-0284] A UE detects physical sidelink control channel (PSCCH) in a format of Sidelink Control Information (SCI) x transmitted by other UEs. For example, the UEs are UEs using Mode 4. The UE detects the PSCCH transmitted by other UEs to obtain at least 
wherein the third UE re-selects another at least one time-frequency resource for the second at least one sidelink data transmission from the third UE to the another UE, and wherein the third UE transmits the second at least one sidelink data transmission using the another at least one time-frequency resource (Paragraph [0156-0166 and 0270-0284] The UE receives reservations from other UEs determines which resources in a resource pool are available do not overlap and are not reserved and The UE further excludes resources in the set S in a manner defined in 3GPP release 14. In step 103, the UE transmits a physical sidelink shared channel (PSSCH) on selected single-subframe resources; That is the UE reselects another resource that does not overlap with other reservations and transmits its data on the PSSCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Freda with the teachings of Zhang. Zhang provides a new resource allocation method is provided so as to effectively improve data transmission reliability under the premise of ensuring the data transmission delay. The base station scheduling data transmission of the UE in Mode 3 on relatively idle resources is facilitated, thus the impact on users in Mode is reduced. The data transmission delay is ensured and the half-duplex impact between different UEs is decreased, so as to improve data successful receiving rate. The method is able to increase the probability that the UE selects the frequency resources of the same sub-frame during resource selection or reselection on multiple carriers, so 

Regarding Claim 10, Freda in view of Zhang disclose the method of Claim 6. Freda in view of Nokia further disclose wherein the at least one time-frequency resource is a pattern, and the reservation signal further indicates a periodicity of the pattern (Freda Paragraph [0095-0098] SCI may be used for reservation of any of multiple or indefinite resources. According to embodiments, a WTRU may transmit SCI for reserving resources indefinitely or for multiple periods. An SCI for reservation of any of multiple or indefinite resources may contain any of the following information: (1 ) any of: a bearer ID, a logical channel ID, a QoS flow ID, or similar; (2) any of: time, frequency, or beam resources to be reserved; (3) a periodicity of resources; (4) a granularity of resources (e.g. slot-based or symbol-based); (5) an index (e.g., an indicator, an identifier, etc.) referring to (e.g., identifying) a pattern of resources (e.g., a predefined and/or configured pattern); Zhang Paragraph [0310-0311 and 0354]).

Regarding Claim 11, Freda discloses a method (Abstract; Figure 1 and 2) comprising: 
receiving, by the first UE from a second UE, a first reservation signal to indicate at least one time-frequency resource for another at least one sidelink data transmission from the second UE to a third UE, the first reservation signal for the first UE to avoid using the at least one time-frequency resource (Paragraph [0100 and 0160] a WTRU performing resource reservation consider resources reserved by another WTRU when it receives any of multiple or indefinite reservation SCI; Paragraph [0123] a WTRU may determine that a change indication requires 
determining, by the first UE, collision between the at least one time-frequency resource of the first reservation signal and the at least one-time frequency resource of the first reservation signal and the at least one time-frequency resource selected for the at least one sidelink data transmission from the first UE to another UE(Paragraph [0098-0104] The WTRU consider resources reserved by another WTRU when it receives any of multiple or indefinite reservation SCI. The performing resource reservation considering resources reserved by another WTRU. a WTRU may transmit a reservation signal using broadcast mechanisms (e.g., unicast and/or multicast). According to embodiments, a WTRU may use a dedicated PHY channel associated with broadcast transmissions. According to embodiments, a WTRU may not use unicast and/or multicast aspects (e.g., mechanisms)).
Freda briefly disclose reception of a reservation signal between a plurality of UEs in which collisions are avoided but fails to explicitly disclose selecting, by a first user equipment (UE), at least one time-frequency resource for at least one sidelink data transmission from the first UE to another UE; determining, by the first UE, a collision between the at least one time-frequency resource of the first reservation signal and the at least one time-frequency resource selected for the at least one sidelink data transmission from the first UE to the another UE; re-selecting, by the first UE, another at least one time-frequency resource for the at least one sidelink data transmission from the first UE to the another UE: and transmitting, by the first UE, the at least one sidelink data transmission using the another at least one time-frequency resource.
However, Zhang more specifically teaches selecting, by a first user equipment (UE), at least one time-frequency resource for at least one sidelink data transmission from the first UE to 
determining, by the first UE, a collision between the at least one time-frequency resource of the first reservation signal and the at least one time-frequency resource selected for the at least one sidelink data transmission from the first UE to the another UE (Paragraph [0156-0165 and 0270-0284] A UE detects physical sidelink control channel (PSCCH) in a format of Sidelink Control Information (SCI) x transmitted by other UEs. For example, the UEs are UEs using Mode 4. The UE detects the PSCCH transmitted by other UEs to obtain at least one of the following information: a transmission mode used by the UE which transmits the PSCCH, a priority of PSSCH scheduled by the PSCCH, frequency domain resource position of PSSCH scheduled by the PSCCH, a resource reservation period indicated by the PSCCH and the like; that; The UE determines resources which do not overlap with the single-subframe resources reserved by the detected PSCCH); 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Freda with the teachings of Zhang. Zhang provides a new resource allocation method is provided so as to effectively improve data transmission reliability under the premise of ensuring the data transmission delay. The base station scheduling data transmission of the UE in Mode 3 on relatively idle resources is facilitated, thus the impact on users in Mode is reduced. The data transmission delay is ensured and the half-duplex impact between different UEs is decreased, so as to improve data successful receiving rate. The method is able to increase the probability that the UE selects the frequency resources of the same sub-frame during resource selection or reselection on multiple carriers, so as to solve the half-duplex restriction and IBE interference in the multi-carrier side-link communication environment, and thus the performance of the V2X system is improved (Zhang Abstract; Paragraph [0002-0014 and 0242]).

Regarding Claim 14, Freda discloses a user equipment (UE) comprising: at least one processor and a non-transitory memory storing programming, the programming including instructions that, when executed by the at least one processor cause (Abstract; Figure 1 and 2), the UE to: 
transmit, by the UE to a second UE, a first reservation signal to indicate at least one time-frequency resource for transmitting sidelink data (Paragraph [0088-0091 and 0098-0104] The WTRU consider resources reserved by another WTRU when it receives any of multiple or indefinite reservation SCI. The performing resource reservation considering resources reserved by another WTRU. a WTRU may transmit a reservation signal using broadcast mechanisms (e.g., unicast and/or multicast). According to embodiments, a WTRU may use a dedicated PHY channel associated with broadcast transmissions. an SCI for reservation of any of multiple or indefinite resources may contain any of the following information: (1 ) any of: a bearer ID, a logical channel ID, a QoS flow ID, or similar; (2) any of: time, frequency, or beam resources to be reserved; (3) a periodicity of resources; (4) a granularity of resources (e.g. slot-based or symbol-based); (5) an index (e.g., an indicator, an identifier, etc.) referring to (e.g., identifying) a pattern of resources (e.g., a predefined and/or configured pattern));
 transmit, by the UE to the second UE, at least one sidelink data transmission using the at least one time-frequency resource indicated by the first reservation signal (Figure 1, 2 and 5; Claim 1; Paragraph [0117, 0147-0148, 0155] a transmission of broadcast data, for example, on a physical sidelink shared channel (PSSCFI); sidelink transmission BWPs or sidelink carriers or a combination of such, based on computed data rate requirements or a similar measurement.; Transmission of the periodic data by the WTRU according to any of the size, the period, or the pattern of a resource reservation); 

Freda briefly disclose transmitting of a reservation signal between a plurality of UEs in which collisions are avoided but fails to explicitly disclose wherein a third UE selects the at least one time-frequency resource for second at least one sidelink data transmission from the third UE to another UE prior to receiving the first reservation signal, wherein the third UE determines a collision between the at least one time-frequency resource of the first reservation signal and the at least one time-frequency resource selected for the second at least one sidelink data transmission from the third UE to the another UE, wherein the third UE re-selects another at least one time-frequency resource for the second at least one sidelink data transmission from the third UE to the another UE, and wherein the third UE transmits the second at least one sidelink data transmission using the another at least one time-frequency resource.
However, Zhang more specifically teaches wherein a third UE selects the at least one time-frequency resource for second at least one sidelink data transmission from the third UE to 
wherein the third UE determines a collision between the at least one time-frequency resource of the first reservation signal and the at least one time-frequency resource selected for the second at least one sidelink data transmission from the third UE to the another UE (Paragraph [0156-0165 and 0270-0284] A UE detects physical sidelink control channel (PSCCH) in a format of Sidelink Control Information (SCI) x transmitted by other UEs. For example, the UEs are UEs using Mode 4. The UE detects the PSCCH transmitted by other UEs to obtain at least one of the following information: a transmission mode used by the UE which transmits the PSCCH, a priority of PSSCH scheduled by the PSCCH, frequency domain resource position of PSSCH scheduled by the PSCCH, a resource reservation period indicated by the PSCCH and the like; that; The UE determines resources which do not overlap with the single-subframe resources reserved by the detected PSCCH), 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Freda with the teachings of Zhang. Zhang provides a new resource allocation method is provided so as to effectively improve data transmission reliability under the premise of ensuring the data transmission delay. The base station scheduling data transmission of the UE in Mode 3 on relatively idle resources is facilitated, thus the impact on users in Mode is reduced. The data transmission delay is ensured and the half-duplex impact between different UEs is decreased, so as to improve data successful receiving rate. The method is able to increase the probability that the UE selects the frequency resources of the same sub-frame during resource selection or reselection on multiple carriers, so as to solve the half-duplex restriction and IBE interference in the multi-carrier side-link communication environment, and thus the performance of the V2X system is improved (Zhang Abstract; Paragraph [0002-0014 and 0242]).

Regarding Claim 18, Freda in view of Zhang disclose the UE of Claim 14. Freda in view of Nokia further disclose wherein the at least one time-frequency resource is a pattern, and the first reservation signal further indicates a periodicity of the pattern (Freda Paragraph [0095-0098] SCI may be used for reservation of any of multiple or indefinite resources. According to embodiments, a WTRU may transmit SCI for reserving resources indefinitely or for multiple periods. An SCI for reservation of any of multiple or indefinite resources may contain any of the following information: (1 ) any of: a bearer ID, a logical channel ID, a QoS flow ID, or similar; (2) any of: time, frequency, or beam resources to be reserved; (3) a periodicity of resources; (4) a granularity of resources (e.g. slot-based or symbol-based); (5) an index (e.g., an indicator, an identifier, etc.) referring to (e.g., identifying) a pattern of resources (e.g., a predefined and/or configured pattern; Zhang Paragraph [0310-0311 and 0354]).

Regarding Claim 19, Freda discloses a user equipment (UE) comprising: at least one processor and a non-transitory memory storing programming, the programming including instructions that, when executed by the at least one processor cause (Abstract; Figure 1 and 2), the UE to: 
receive, by the UE from a second UE, a reservation signal to indicate at least one time-frequency resource for receiving sidelink data (Paragraph [0088-0091 and 0098-0104] The WTRU consider resources reserved by another WTRU when it receives any of multiple or indefinite reservation SCI. The performing resource reservation considering resources reserved by another WTRU. a WTRU may transmit a reservation signal using broadcast mechanisms (e.g., unicast and/or multicast). According to embodiments, a WTRU may use a dedicated PHY channel associated with broadcast transmissions. an SCI for reservation of any of multiple or 
receive, by the UE from the second UE, at least one sidelink data transmission using the at least one time-frequency resource indicated by the reservation signal (Figure 1, 2 and 5; Claim 1; Paragraph [0117, 0147-0148, 0155] a transmission of broadcast data, for example, on a physical sidelink shared channel (PSSCFI); sidelink transmission BWPs or sidelink carriers or a combination of such, based on computed data rate requirements or a similar measurement.; Transmission of the periodic data by the WTRU according to any of the size, the period, or the pattern of a resource reservation), 
the reservation signal having been transmitted before the at least one sidelink data transmission (Paragraph [0098-0104, 0123 and 0160] a WTRU performing resource reservation consider resources reserved by another WTRU when it receives any of multiple or indefinite reservation SCI; A WTRU may determine that a change indication requires reservation of additional resources, and may trigger a sensing procedure for the additional resources; The WTRU consider resources reserved by another WTRU when it receives any of multiple or indefinite reservation SCI. The performing resource reservation considering resources reserved by another WTRU. a WTRU may transmit a reservation signal using broadcast mechanisms (e.g., unicast and/or multicast). According to embodiments, a WTRU may use a dedicated PHY channel associated with broadcast transmissions. According to embodiments, a WTRU may not use unicast and/or multicast aspects (e.g., mechanisms)).

However, Zhang more specifically teaches wherein a third UE selects the at least one time-frequency resource for second at least one sidelink data transmission from the third UE to another UE prior to receiving the reservation signal (Paragraph [0017-0086 ] A user equipment selects its first set of resources based on all the resources available from a sidelink grant; The UE performs channel detection and receives PSCCH transmitted by other UEs including their reservations and slots available within the sidelink grant, the UE sorts remaining single-slot resources available for transmission; The UE selects one PSCCH transmission resource according to the channel detection result and transmits utilizing the available resources that do not collide with a first reservations signal; That is a user equipment in a system with multiple UEs selects its initial resources, performs channel detection and receives PSCCHs and reservations from other UEs in the system and re-selects its transmission resources according to the channel detection to avoid collision between the at least one time-frequency resource of the 
wherein the third UE determines a collision between the at least one time-frequency resource of the reservation signal and the at least one time-frequency resource selected for the second at least one sidelink data transmission from the third UE to the another UE (Paragraph [0156-0165 and 0270-0284] A UE detects physical sidelink control channel (PSCCH) in a format of Sidelink Control Information (SCI) x transmitted by other UEs. For example, the UEs are UEs using Mode 4. The UE detects the PSCCH transmitted by other UEs to obtain at least one of the following information: a transmission mode used by the UE which transmits the PSCCH, a priority of PSSCH scheduled by the PSCCH, frequency domain resource position of PSSCH scheduled by the PSCCH, a resource reservation period indicated by the PSCCH and the like; that; The UE determines resources which do not overlap with the single-subframe resources reserved by the detected PSCCH), 
wherein the third UE re-selects another at least one time-frequency resource for the second at least one sidelink data transmission from the third UE to the another UE, and wherein the third UE transmits the second at least one sidelink data transmission using the another at least one time-frequency resource (Paragraph [0156-0166 and 0270-0284] The UE receives reservations from other UEs determines which resources in a resource pool are available do not overlap and are not reserved and The UE further excludes resources in the set S in a manner defined in 3GPP release 14. In step 103, the UE transmits a physical sidelink shared channel (PSSCH) on selected single-subframe resources; That is the UE reselects another resource that does not overlap with other reservations and transmits its data on the PSSCH).


Regarding Claim 23, Freda in view of Zhang disclose the UE of Claim 19. Freda in view of Zhang further disclose wherein the at least one time-frequency resource is a pattern, and the reservation signal further indicates a periodicity of the pattern (Freda Paragraph [0095-0098] SCI may be used for reservation of any of multiple or indefinite resources. According to embodiments, a WTRU may transmit SCI for reserving resources indefinitely or for multiple periods. An SCI for reservation of any of multiple or indefinite resources may contain any of the following information: (1 ) any of: a bearer ID, a logical channel ID, a QoS flow ID, or similar; (2) any of: time, frequency, or beam resources to be reserved; (3) a periodicity of resources; (4) a granularity of resources (e.g. slot-based or symbol-based); (5) an index (e.g., an indicator, an 

Regarding Claim 24, Freda discloses a user equipment (UE) comprising: at least one processor and a non-transitory memory storing programming, the programming including instructions that when executed by the at least one processor cause (Abstract; Figure 1 and 2), the UE to: 
receive, by the UE from a second UE, a first reservation signal to indicate at least one time-frequency resource for at least one sidelink data transmission from the second UE to a third UE, the first reservation signal for the UE to avoid using the at least one time-frequency resource (Paragraph [0100 and 0160] a WTRU performing resource reservation consider resources reserved by another WTRU when it receives any of multiple or indefinite reservation SCI; Paragraph [0123] a WTRU may determine that a change indication requires reservation of additional resources, and may trigger a sensing procedure for the additional resources); 
determining, by the first UE, collision between the at least one time-frequency resource of the first reservation signal and the at least one-time frequency resource of the first reservation signal and the at least one time-frequency resource selected for the at least one sidelink data transmission from the first UE to another UE (Paragraph [0098-0104] The WTRU consider resources reserved by another WTRU when it receives any of multiple or indefinite reservation SCI. The performing resource reservation considering resources reserved by another WTRU. a WTRU may transmit a reservation signal using broadcast mechanisms (e.g., unicast and/or multicast). According to embodiments, a WTRU may use a dedicated PHY channel associated 
Freda briefly disclose reception of a reservation signal between a plurality of UEs in which collisions are avoided but fails to explicitly disclose select at least one time-frequency resource for at least one sidelink data transmission from the UE to another UE; determine a collision between the at least one time-frequency resource of the first reservation signal and the at least one time-frequency resource selected for the at least one sidelink data transmission from the UE to the another UE; re-select another at least one time-frequency resource for the at least one sidelink data transmission from the UE to the another UE: and transmit the at least one sidelink data transmission using the another at least one time-frequency resource.
However, Zhang more specifically teaches select at least one time-frequency resource for at least one sidelink data transmission from the UE to another UE (Paragraph [0017-0086 ] A user equipment selects its first set of resources based on all the resources available from a sidelink grant; The UE performs channel detection and receives PSCCH transmitted by other UEs including their reservations and slots available within the sidelink grant, the UE sorts remaining single-slot resources available for transmission; The UE selects one PSCCH transmission resource according to the channel detection result and transmits utilizing the available resources that do not collide with a first reservations signal; That is a user equipment in a system with multiple UEs selects its initial resources, performs channel detection and receives PSCCHs and reservations from other UEs in the system and re-selects its transmission resources according to the channel detection to avoid collision between the at least one time-frequency resource of the first reservation signal and the at least one time-frequency resource selected for the second at least one sidelink data transmission),  

re-select another at least one time-frequency resource for the at least one sidelink data transmission from the UE to the another UE: and transmit the at least one sidelink data transmission using the another at least one time-frequency resource (Paragraph [0156-0166 and 0270-0284] The UE receives reservations from other UEs determines which resources in a resource pool are available do not overlap and are not reserved and The UE further excludes resources in the set S in a manner defined in 3GPP release 14. In step 103, the UE transmits a physical sidelink shared channel (PSSCH) on selected single-subframe resources; That is the UE reselects another resource that does not overlap with other reservations and transmits its data on the PSSCH).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Freda with the teachings of Zhang. Zhang provides a new resource allocation method is provided so as to effectively improve data 

Regarding Claim 27, Freda in view of Zhang disclose the method of Claim 11. Freda in view of Zhang further disclose before the selecting the at least one time-frequency resource: receiving, by the first UE, a prior reservation signal from a fourth UE to indicate a prior at least one time-frequency resource for transmitting sidelink data, wherein the selecting the at least one time-frequency resource includes selecting the at least one time-frequency resource for the at least one sidelink data transmission from the first UE to the another UE to avoid using the prior at least one time-frequency resource indicated by the prior reservation signal (Zhang Paragraph [0156-0165 and 0270-0284] A UE detects physical sidelink control channel (PSCCH) in a format of Sidelink Control Information (SCI) x transmitted by other UEs. For example, the UEs are UEs using Mode 4. The UE detects the PSCCH transmitted by other UEs to obtain at least one of the following information: a transmission mode used by the UE which transmits the PSCCH, a priority of PSSCH scheduled by the PSCCH, frequency domain resource position of PSSCH scheduled by the PSCCH, a resource reservation period indicated by the PSCCH and the 

Regarding Claim 29, Freda in view of Zhang disclose the method of Claim 11. Freda in view of Zhang further disclose wherein the first reservation signal is transmitted in a different time slot than the at least one sidelink data transmission (Freda Paragraph [0077] A WTRU operating according to mode 4 for LTE V2X may reserve future resources for periodic transmissions by indicating, in the SCI, that the WTRU is reserving the same resources used for the current transmission for the next period (and may also indicate reservation of the associated (time) period of transmission)).

Regarding Claim 30, Freda in view of Zhang disclose the method of Claim 11. Freda in view of Zhang further disclose wherein the first reservation signal is an SCI (sidelink control information) (Freda Paragraph [0083 and 0095-0098] SCI may be used for reservation of any of multiple or indefinite resources. According to embodiments, a WTRU may transmit SCI for reserving resources indefinitely or for multiple periods. For example, a WTRU may transmit an SCI that reserves resources until further transmission of an SCI cancelling such resource 

Regarding Claim 31, Freda in view of Zhang disclose the method of Claim 11. Freda in view of Zhang further disclose wherein the at least one time-frequency resource is a pattern, and the first reservation signal further indicates a periodicity of the pattern (Freda Paragraph [0095-0098] SCI may be used for reservation of any of multiple or indefinite resources. According to embodiments, a WTRU may transmit SCI for reserving resources indefinitely or for multiple periods. An SCI for reservation of any of multiple or indefinite resources may contain any of the following information: (1 ) any of: a bearer ID, a logical channel ID, a QoS flow ID, or similar; (2) any of: time, frequency, or beam resources to be reserved; (3) a periodicity of resources; (4) a granularity of resources (e.g. slot-based or symbol-based); (5) an index (e.g., an indicator, an identifier, etc.) referring to (e.g., identifying) a pattern of resources (e.g., a predefined and/or configured pattern; Zhang Paragraph [0310-0311 and 0354]).

Regarding Claim 32, Freda in view of Zhang disclose the UE of Claim 24. Freda in view of Zhang further disclose the programming including instructions to: before the UE selects the at least one time-frequency resource: receive a prior reservation signal from a fourth UE to indicate a prior at least one time-frequency resource for transmitting sidelink data, wherein the selecting the at least one time-frequency resource includes selecting the at least one time-frequency resource for at least one sidelink data transmission from the UE to the another UE to avoid using the prior at least one time-frequency resource indicated by the prior reservation signal (Zhang Paragraph [0156-0165 and 0270-0284] A UE detects physical sidelink control 

Regarding Claim 34, Freda in view of Zhang disclose the UE of Claim 24. Freda in view of Zhang further disclose wherein the reservation signal is transmitted in a different time slot than the at least one sidelink data transmission (Freda Paragraph [0077] A WTRU operating according to mode 4 for LTE V2X may reserve future resources for periodic transmissions by indicating, in the SCI, that the WTRU is reserving the same resources used for the current transmission for the next period (and may also indicate reservation of the associated (time) period of transmission)).

Regarding Claim 35, Freda in view of Zhang disclose the UE of Claim 24. Freda in view of Zhang further disclose wherein the reservation signal is an SCI (sidelink control information) (Freda Paragraph [0083 and 0095-0098] SCI may be used for reservation of any of multiple or indefinite resources. According to embodiments, a WTRU may transmit SCI for reserving resources indefinitely or for multiple periods. For example, a WTRU may transmit an SCI that reserves resources until further transmission of an SCI cancelling such resource reservation. According to embodiments, a WTRU may transmit SCI periodically; Zhang Paragraph [0156-0164])

Regarding Claim 36, Freda in view of Zhang disclose the UE of Claim 24. Freda in view of Zhang further disclose wherein the at least one time-frequency resource is a pattern, and the reservation signal further indicates a periodicity of the pattern (Freda Paragraph [0095-0098] SCI may be used for reservation of any of multiple or indefinite resources. According to embodiments, a WTRU may transmit SCI for reserving resources indefinitely or for multiple periods. An SCI for reservation of any of multiple or indefinite resources may contain any of the following information: (1 ) any of: a bearer ID, a logical channel ID, a QoS flow ID, or similar; (2) any of: time, frequency, or beam resources to be reserved; (3) a periodicity of resources; (4) a granularity of resources (e.g. slot-based or symbol-based); (5) an index (e.g., an indicator, an identifier, etc.) referring to (e.g., identifying) a pattern of resources (e.g., a predefined and/or configured pattern; Zhang Paragraph [0310-0311 and 0354]).

Claims 2, 7, 15, 20, 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Freda in view of Zhang as applied to claim 1, 6, 11, 14, 19, 24 above, and further in view of Hu et al. U.S. Patent Application Publication 2020/0305176, hereinafter Hu.

Regarding Claim 2, 7, 15, 20, 28 and 33, Freda in view of Zhang disclose the method and UE of Claims 1, 6, 14 and 19. Freda in view of Zhang fail to explicitly disclose wherein the at least one time-frequency resource is at least two time-frequency resources in different time slots, and the at least one sidelink data transmission is at least two sidelink data transmissions, each of the time-frequency resources for transmitting a respective sidelink data transmission, and the at least two sidelink data transmissions for transmitting a transport block (TB) and at least one retransmission of the TB to the second UE.
However, Hu more specifically teaches wherein the at least one time-frequency resource is at least two time-frequency resources in different time slots, and the at least one sidelink data transmission is at least two sidelink data transmissions, each of the time-frequency resources for transmitting a respective sidelink data transmission, and the at least two sidelink data transmissions for transmitting a transport block (TB) and at least one retransmission of the TB to the second UE (Figure 3 and 6; Paragraph [0149-0160] transmission of a single transport block (TB) representing the data 602, optionally including its retransmission 612. Alternatively, the scheduling grant provided by the base station 502 may be valid for the transmission of multiple TBs (e.g., each representing an instance of the data 602 or collectively representing the data 602), which is also referred to as semi-persistent scheduling (SPS). The transmitter 100 may determine (i.e., schedule) the transmission radio resource for the initial transmission 304 of a packet as the data 602 and a further transmission radio resource for a further transmission 612 (or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Freda in view of Zhang with the teachings of Hu. Hu provides a solution which enables reducing latency, improving data rate and providing better responsiveness, and avoiding radio resource collisions with other SL data transmissions and other control transmissions. The method enables improving transmission reliability and data rate of the data transmission, packet delivery probability and resource utilization for SL communications (Hu Abstract; Paragraph [0001, 0007-0009 and 0250-0253]).

Allowable Subject Matter
Claims 13 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 13 and 26, the prior art of record fail to disclose, alone in any reasonable combination, as required by the dependent claims, “transmitting, by the first UE, a second reservation signal indicating the another at least one time-frequency resource for the at 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414